PD-0517-16
                                                                    COURT OF CRIMINAL APPEALS
                       In the Texas Court      of Criminal Appeals                   AUSTIN, TEXAS
PD-0517-16                                                          Transmitted 5/12/2016 3:56:02 PM
                                                On Petition for Discretionary       Review
                                                                      Accepted 5/12/2016 4:09:59 PM
                                                                                      ABEL ACOSTA
                                                from the Ninth Court of Appeals;              CLERK
                                                Cause Numbers 09-14-00452-CR and
                                                09-14-00453-CR, affirming the denial
Jeromy John Leax v. State
                                                of habeas corpus in Cause Number
                                                13-11-11867 CR (counts I and II,
                                                respectively) from the 221st District
                                                Court of Montgomery County, Texas.



      To the Honorable Court of Criminal Appeals:

           Appellant moves to extend the time for him to file his Petition for

           Discretionary Review, and would show:

                The Ninth Court of Appeals entered judgment in Mr. Horhn’s

           two cases, 09-14-00452-CR and 09-14-00453-CR, each styled Jeromy

           John Leax v. The State of Texas, on April 13, 2016.

                Mr. Leax did not move for rehearing.

                The deadline for Mr. Leax to file his Petition for Discretionary

           Review is May 13, 2016.

                Until May 8, 2016, counsel was preparing for jury trials in U.S. v.

           Benitez in the Southern District of Texas and State v. Liggins in the

           248th District Court. The former will be continued and the latter has

           been dismissed, so counsel now has time to focus on Mr. Leax’s

           petition.




                                             May 12, 2016
           Mr. Leax seeks an additional thirty days, until June 12, 2016, to

      file his Petition for Discretionary Review.

           Mr. Leax has sought no previous extensions.

Certificate of Service

      A copy of this motion will be delivered to Jason Larman, the attorney

      for the State in the Court of Appeals; and to Lisa McMinn, the State

      Prosecuting Attorney, by the efiling system.

                                                Thank you,



                                                ________________________
                                                Mark Bennett
                                                SBN 00792970
                                                Bennett & Bennett
                                                917 Franklin Street, Fourth Floor
                                                Houston, Texas 77002
                                                713.224.1747
                                                mb@ivi3.com




                                            2